UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
TIMOTHY KRAUS,

                        Plaintiff,
                                                        MEMORANDUM & ORDER
            -against-                                   18-CV-2386 (JS)
                                                                          FILED
COMMISSIONER OF SOCIAL SECURITY,                                          CLERK

                    Defendant.                                   8/8/2019 12:22 pm
---------------------------------------X                            U.S. DISTRICT COURT
APPEARANCES                                                    EASTERN DISTRICT OF NEW YORK
For Plaintiff:      Christopher J. Bowes, Esq.                      LONG ISLAND OFFICE
                    54 Cobblestone Drive
                    Shoreham, New York 11786

For Defendant:          Candace S. Appleton, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        271 Cadman Plaza East
                        Brooklyn, New York 11201

SEYBERT, District Judge:
            Plaintiff Timothy Kraus (“Plaintiff”) brings this action

pursuant    to   Section    205(g)     of     the     Social    Security     Act,

42 U.S.C. § 405(g),      challenging        the     Commissioner     of    Social

Security’s (the “Commissioner”) denial of his application for

social security disability insurance benefits.                 (Compl., D.E. 1,

¶ 1.)    Pending before the Court are the parties’ cross-motions for

judgment on the pleadings.     (Pl. Mot., D.E. 11; Comm’r Mot., D.E.

15.)    For the following reasons, Plaintiff’s motion is GRANTED and

the Commissioner’s motion is DENIED.
                                    BACKGROUND1

            On    January 6,     2015,   Plaintiff     filed     for    disability

insurance benefits, alleging that since August 31, 2013, right

knee   derangement,        lumbar    spine   impairment,        gastrointestinal

disorder,    World     Trade   Center-related        gastroesophageal       reflux

disorder (“GERD”), and sleep apnea have rendered him disabled.

(R. 112-13.)      After Plaintiff’s claim was denied, (R. 46-53), he

requested a hearing before an Administrative Law Judge (“ALJ”),

(R. 124-25).       On March 16, 2017, Plaintiff appeared with his

attorney    for   a   hearing.       (R. 81-111.)      In   a    decision    dated

April 14, 2017, the ALJ found that Plaintiff was not disabled.

(R. 15-25.)           On   February 15,      2018,    the      Social    Security

Administration’s Appeals Council denied Plaintiff’s request for

review and the ALJ’s decision became the final decision of the

Commissioner.      (R. 1-3.)

            Plaintiff filed this action on April 23, 2018 and moved

for judgment on the pleadings on February 8, 2019.                      (Pl. Br.,

D.E. 12.)    The Commissioner opposed Plaintiff’s motion and cross-

moved for judgment on the pleadings on April 9, 2019.                     (Comm’r

Br., D.E. 16.)        Plaintiff opposed the Commissioner’s motion and


1 The background is derived from the administrative record filed
by the Commissioner on September 11, 2018. (R., D.E. 8.) “R.”
denotes the administrative record. For purposes of this
Memorandum and Order, familiarity with the administrative record
is presumed. The Court’s discussion is limited to the
challenges and responses raised in the parties’ briefs.
                                         2
replied in further support of his motion on April 15, 2019, (Pl.

Opp., D.E. 18), and the Commissioner filed a reply on April 29,

2019, (Comm’r Reply, D.E. 20).

                              DISCUSSION

I.   The ALJ’s Decision

          The   ALJ   determined   that   Plaintiff   had   the   residual

functional capacity (“RFC”)

          to perform sedentary work as defined in
          20 CFR 404.1567(a)    that    includes    the
          ability[:]
             x to sit six hours and
             x to stand/walk two hours in an eight-hour
               workday
             x with normal breaks and
             x lift/carry ten pounds occasionally.
          Further, [Plaintiff] can[:]
             x sit thirty minutes at a time followed by
               two-minute breaks,
             x occasionally bend, stoop, crouch, kneel,
               crawl and climb,
             x occasionally reach bilaterally overhead
               and behind,
             x frequently reach forward and
             x occasionally push and pull.

(R. 18 (bullet points added).)     The ALJ found that while Plaintiff

was unable to perform his past relevant work as a police officer,

(R. 23), considering his RFC, age, education, and work experience,

Plaintiff could make a successful adjustment to work existing in

significant numbers in the national economy, (R. 24).             The ALJ

determined that as a result, Plaintiff was not disabled.          (R. 25.)




                                   3
II.   Analysis

            Plaintiff argues that the ALJ: (1)             improperly rejected

the opinions of Plaintiff’s treating physicians, Drs. Mitchell

Goldstein and Colin Clarke,2 (Pl. Br. at 19-23); (2) improperly

relied on the report of a non-specialist consultative physician,

Dr. Chaim Shtock, who did not consider objective imaging testing

identified by Plaintiff’s treating physicians, (Pl. Br. at 19-23);

and (3) concluded that Plaintiff did not have transferable work

skills, but then improperly relied on vocational expert testimony

identifying jobs that would require a finding of transferable job

skills, (Pl. Br. at 24-25.)

            The    Commissioner      contends      that   substantial     evidence

supports the ALJ’s decision because the ALJ gave proper weight to

the treating physicians’ and the consultative examiner’s opinions,

(Comm’r   Br.     at   17-24),    and    the   ALJ   properly    relied    on   the

vocational expert’s testimony, (Comm’r Br. at 25-26).

            The Court applies the treating physician rule because

Plaintiff    filed      his      claim    before     March 27,    2017.         See

20 C.F.R. § 404.1527.

            As discussed, the RFC provides that Plaintiff can sit

for six hours during an eight-hour workday.                  (R. 18.)      At his


2 Plaintiff also references a “Dr. John Vlartas,” but his
citation does not refer to notes from a Dr. Vlartas and the
Court cannot locate any reference to a Dr. Vlartas in the
record.
                                          4
hearing before the ALJ, Plaintiff testified that his lower back

pain prevents him from sitting for long periods.            (R. 92.)     An MRI

of Plaintiff’s lower back revealed a “[m]ild annular bulge” and

“facet arthrosis,”3 though there was “[n]o focal herniation, canal

or foraminal narrowing.”       (R. 384.)

              The notes of treating physician Dr. Goldstein of Orlin

& Cohen Orthopedic Associates LLP reflect Plaintiff’s consistent

complaints of back pain and pain while sitting, and his lumbar

examinations showed “diminished flexibility, [ ] extension, [ ]

rotation and [ ] lateral bending.”               (See, e.g., R. 354-55, 357

(noting “LBP and stiffness, locked in am”), 358.)               In a functional

assessment questionnaire and narrative statement, Dr. Goldstein

noted Plaintiff’s difficulty sitting for long periods and opined

that Plaintiff can sit for “less than 4 hours” “during an 8 hour

work day,” “would need to lie down during the workday,” and “would

require   a    sit-stand    option.”   (R. 429-30,      432;    see   generally

R. 429-35.)

              The notes of treating physician and nuclear medicine

specialist     Dr.   Clarke,   (R. 22),    consistently     log    Plaintiff’s

trouble   sitting     and   tenderness     and    spasms   in   the   “[l]umbar

paraspinal musculature,” (R. 421), and they document multiple


3 Facet arthropathy is arthritis of “[t]he facet joints, which
are located along the back of the spine.” What is facet
arthropathy?, MEDICALNEWSTODAY,
https://www.medicalnewstoday.com/articles/320355.php.
                                       5
administrations of “[t]rigger [p]oint [i]njections” in Plaintiff’s

“bilateral lumbar paraspinals” for his muscle spasms.          (See, e.g.,

401-05, 415, 417 (“His back pain is nearly constant and the patient

is unable to maintain seated position for more than a few minutes

without standing and repositioning.”), 418-22.)            In a functional

assessment questionnaire, Dr. Clarke opined that Plaintiff can sit

for less than four hours in an eight-hour workday, would need to

lie down during the workday, and would need a sit-stand option.

(R. 406-07; see also R. 408-12.)

             According to the notes of treating physician Dr. Stephen

Huish   of   Physicians   Medical    Rehabilitation     Associates,   PLLC,

Plaintiff complained of lower back pain and difficulty sitting,

and an examination revealed “dorsal tenderness with spasm” in the

lumbar spine.     (R. 348-49.)

             In contrast, Dr. Shtock--a consultative examiner who had

not reviewed Plaintiff’s lumbar spine MRI, had not discussed the

MRI with Plaintiff, (see R. 386),4 and made only passing note of

Plaintiff’s    well-documented      back   pain   as   “[r]eported   history

of . . . injury to the . . . lower back,” (R. 388)--opined that

Plaintiff would have no limitation for sitting for long periods,

(R. 389).     The ALJ gave this opinion “some weight.”        (R. 23.)




4 During the examination, Plaintiff and Dr. Shtock did discuss
Plaintiff’s MRI scans of his right knee. (R. 386.)
                                      6
           In    sum,     consistent        with   treatment    notes    logging

Plaintiff’s     back    pain   and   pain    while   sitting,   both    treating

physicians who opined on the matter found that Plaintiff could sit

less than four hours during an eight-hour workday.                Dr. Shtock’s

finding that Plaintiff had no limitations in sitting for long

periods did not account for Plaintiff’s lumbar spine MRI and

Plaintiff’s documented history of lower back pain and difficulty

sitting.   Accordingly, substantial evidence does not support the

RFC to the extent that it provides Plaintiff can sit six hours in

an eight-hour workday.5         Significantly, at Plaintiff’s hearing,

the vocational expert testified that an individual in Plaintiff’s

position with generally his RFC who “could sit for [only] four

hours total” would not have work available to him in the national

economy.   (R. 108-09.)

           The parties also dispute whether the ALJ found that

Plaintiff had no transferable job skills. In his written decision,

the ALJ did not make a finding on transferability of job skills

because it was “not material to the determination of disability.”

(R. 24.)   Regarding the vocational expert’s (“VE”) testimony on




5 That Plaintiff worked at a desk for the New York City Police
Department following his knee injury does not change the
analysis. Plaintiff testified that the deskwork was “a half-an-
hour-on, a half-an-hour off,” with his half-hour off spent in “a
basement lounge [with] couches [where] [h]e could get
comfortable.” (R. at 91.)
                                        7
this issue, the Court notes the following exchange during the

hearing:

            Q[:] Yes, do we have transferrable skills,
            Your Honor, that would go to that level [level
            8] of SVP?

            A[:] No, there are no transferable skills.

            ALJ: Police officer, no?

            VE:   No.

            ALJ: It was a no.

(R. 110.)   To the extent required, the testimony on this point can

be clarified on remand.

                                CONCLUSION

            For the foregoing reasons, Plaintiff’s motion (D.E. 11)

is GRANTED and the Commissioner’s motion (D.E. 15) is DENIED. This

matter is REMANDED for proceedings consistent with this Memorandum

and Order, including further development of the record regarding

the length of time Plaintiff can sit during an eight-hour workday.

            The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                        SO ORDERED



                                        /s/ JOANNA SEYBERT
                                        Joanna Seybert, U.S.D.J.

Dated:      August   8 , 2019
            Central Islip, New York

                                    8
